Citation Nr: 1111600	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-41 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to VA compensation for birth defects of a child born to a Vietnam veteran.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.  During that time, he had approximately one year of service in the Republic of Vietnam. 

The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied a monthly monetary allowance for birth defects under 38 U.S.C.A. § 1815.  

(The Board notes that in a separate rating decision dated in May 2010 the appellant was determined to be permanently incapacitated for self support.)


FINDINGS OF FACT

1.  The appellant's only parent who is a veteran and who served in the Republic of Vietnam is his father.  

2.  The appellant does not have spina bifida.


CONCLUSION OF LAW

There is no legal merit to the claim of entitlement to VA compensation for birth defects of a child born to a Vietnam veteran, pursuant to 38 U.S.C.A. § 1815.  38 U.S.C.A. §§ 1802, 1805, 1815 (West 2002); 38 C.F.R. §§ 3.814, 3.815 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004; VAOPGCPREC 2-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As will be discussed in the following decision, entitlement to VA compensation for birth defects of a child born to a Vietnam Veteran, pursuant to 38 U.S.C.A. § 1815, is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As such, review of the VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a claimant, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

Analysis of Compensation for Birth Defects

Throughout the appeal, the appellant has maintained that he has birth defects as a result of his father's exposure to herbicides during active duty in the Republic of Vietnam.  These include mild mental retardation, recurrent ear infections that have resulted in bilateral hearing loss, anxiety, and obsessive compulsive disorder.  

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicles, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. 
§§ 1805(a), 1812, 1815 (West 2002); 38 C.F.R. §§ 3.814(a), 3.815 (2010).  

Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815; 38 C.F.R. § 3.815.  

The Board is bound by the law and the VA's regulations.  38 U.S.C.A. § 7104 (West 2002).  Here, pertinent facts are not in dispute.  The appellant's father is a Veteran who had service in the Republic of Vietnam; therefore, the Veteran's in-service exposure to herbicides is recognized by VA.  Significantly, however, the record does not reflect military service (including in particular in the Republic of Vietnam) for the appellant's mother.  Indeed, the appellant has not contended otherwise.  

Because the appellant's only parent who served in the military in the Republic of Vietnam is his father, VA compensation is only payable if he (the appellant) were found to have certain forms of spina bifida.  38 U.S.C.A. §§ 1802, 1805; 38 C.F.R. § 3.814.  Significantly, at no time during the current appeal has the appellant asserted that he has been diagnosed with spina bifida, and there is no evidence of record showing or suggesting that the appellant has spina bifida.  

For this reason, there is no provision under which to allow a grant of the benefit sought on appeal, inasmuch as the statutory and regulatory requirements have not been met.  Thus, the Board finds that the appellant's claim for VA compensation for birth defects of a child born to a Vietnam veteran, pursuant to 38 U.S.C.A. § 1815 

must be denied for lack of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law, and not the evidence, is dispositive, the appeal should be terminated for lack of legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal for VA compensation for birth defects of a child born to a Vietnam veteran is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


